—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered February 15, 1995, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. Justice Thompson has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The defendant’s claim that the court erred in failing to instruct the jury that the complainant was an interested witness is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Miller, J. P., Thompson, Altman and Goldstein, JJ., concur.